Citation Nr: 0513215	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  98-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February to November 
1965.

By rating decisions dated in November 1983 and September 
1995, the Regional Office (RO) denied the veteran's claims 
for service connection for an acquired psychiatric disability 
and a right knee disability, respectively.  He was notified 
of each of these determinations and of his right to appeal by 
letters dated the month of each decision. A timely appeal was 
not filed regarding either decision.  The veteran 
subsequently sought to reopen his claims for service 
connection for psychiatric and right knee disabilities.  In a 
rating action dated in August 1998, the RO concluded that new 
and material had not been submitted, and his claims remained 
denied.  The veteran appealed to the Board of Veterans' 
Appeals (Board) which, by decision in March 2000, also found 
that the evidence was not sufficient to reopen the claims for 
service connection for psychiatric and right knee 
disabilities.  He subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated May 1, 2001, vacated the Board's determination and 
remanded the matters for consideration of the Veterans Claims 
Assistance Act (VCAA). Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In a decision dated in May 
2002, the Board again found that new and material evidence 
had not been submitted to reopen the claims.  This decision 
was also appealed to the Court.  By Order dated February 24, 
2003, the Court vacated the Board's decision and again 
remanded the matters on the basis that VA had not adequately 
considered the VCAA.  The veteran's claims were remanded by 
the Board in July 2003.  



FINDINGS OF FACT

1.  By a November 1983 unappealed determination, the RO 
denied entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Although the new evidence received since the November 
1983 RO determination bears directly and substantially upon 
the claim for service connection for an acquired psychiatric 
disorder, it, by itself or in conjunction with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  By a September 1995 unappealed determination, the RO 
denied entitlement to service connection for a right knee 
disability.

4.  Although the new evidence received since the September 
1995 RO determination bears directly and substantially upon 
the claim for service connection for a right knee disability, 
it, by itself or in conjunction with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (as in effect prior to August 
29, 2001).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA.  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in May 2004 apprised the appellant 
of the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to provision 
of VCAA notice.  Nevertheless, the Court in Pelegrini II 
noted that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records are of record.  The veteran's VA 
medical records are also of record.  The veteran has 
submitted private medical records.  In June 2003 the veteran 
stated that he had nothing else to submit.  In November 2004, 
the veteran again stated that he had no more information to 
submit.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  There is no indication that there exists any 
additional obtainable evidence which has a bearing on the 
veteran's claims which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Applicable Law

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110 (West 2002).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2004).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).  



I.  New and Material Evidence - Acquired Psychiatric Disorder

The veteran was denied service connection for a nervous 
disorder by rating action in November 1983.  The veteran was 
informed of this decision by letter in November 1983 and he 
did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  In January 1998 
the veteran requested that his claim for service connection 
for a psychiatric disability be reopened.

The evidence of record at the time of the November 1983 
rating decision included the veteran's service medical 
records.  On the veteran's February 1965 Report of Medical 
History he checked of 'yes' to a history of nervous trouble 
of any sort.  The examiner noted that the veteran did not 
have any neuropsychiatric disease.  In August 1965 it was 
reported that he related a long history of anxiety problems, 
and had been having further difficulty, which he attributed 
to stress occasioned by cryptology school.  Medication was 
prescribed.  In September 1965 it was indicated that he 
displayed extreme anxiety, with severe headaches.  
Hyperventilating was noted.  A lifelong history of 
nervousness was recorded, and a course of Thorazine was 
implemented.  An October 4, 1965 psychiatric report indicates 
that the veteran reported having trouble sleeping at night 
and difficulty adjusting to barracks life.  The veteran 
reported that he had had trouble handling stress all of his 
life and he had had similar anxiety problems in the past.  
The veteran related that the stress problems had been rather 
marked all of his life, but had been even more so in the 
previous three months.  The veteran stated that his only 
treatment prior to entering service was some medication from 
a family physician, which gave him almost no relief.  The 
psychiatrist noted that because of the veteran's long history 
of similar difficulties, and because of the persistence of 
those difficulties, the veteran should be separated from 
service.  The diagnosis was emotionally unstable personality, 
chronic, moderate, manifested by inability to handle stress 
and associated with anxiety symptoms.  The veteran's 
psychiatric problems were noted to have existed prior to 
service.  Just prior to discharge the veteran indicated on 
his October 1965 Report of Medical History that he had 
frequent trouble sleeping; frequent or terrifying nightmares; 
depression or excessive worry; and nervous trouble.  The 
veteran's October 1965 discharge examination report indicates 
that the veteran had an emotionally unstable personality, 
chronic, moderate.  

The post service medical reports of record at the time of the 
November 1983 rating decision reflect that the veteran was 
hospitalized at the Southern Hills Hospital in February 1982 
for evaluation and treatment of a condition noted to be a 
generalized anxiety disorder, with possible conversion 
disorder.  It was noted that there was a history of severe 
anxiety and depressive neurosis in the past. 

The veteran received VA outpatient treatment for nerves in 
January 1982.  The veteran was noted to have multiple vague 
somatic complaints and slightly loose thought process 
suggestive of a thought disorder, but he was not psychotic or 
significantly depressed.  The veteran was seen as a VA 
outpatient on several occasions for symptoms of anxiety and 
nervousness during January 1983.  The diagnoses included 
generalized anxiety disorder, schizoid personality, hypomanic 
state, and cyclothymic personality.  

The veteran was hospitalized at Southern Hills Hospital in 
January 1983 for multiple somatic complaints.  The diagnosis 
on discharge was personality disorder.  

Upon VA fee basis examination in July 1983, the veteran 
stated that even though he had been nervous his whole life, 
it did not bother him a great deal until he went into the 
service.  He reported that he had trouble handling the 
pressure and that he had felt shaky and tense all the time he 
was in the military.  The veteran asserted that his 
nervousness had gotten worse since his discharge.  Following 
a comprehensive background history and evaluation, the 
veteran was given a diagnosis of generalized anxiety 
disorder.

Service connection for a nervous condition was denied by the 
RO in a November 1983 rating action on the basis that the 
personality disorder diagnosed in service was considered a 
constitutional or developmental abnormality for which 
compensation was not payable.  The RO also noted that there 
was no indication that an acquired psychiatric disorder was 
incurred in or aggravated by service or that a psychosis was 
shown within a year of discharge from service.

Evidence received since the November 1983 RO decision denying 
service connection for a psychiatric disorder includes a May 
1995 VA examination report.  The diagnoses included 
generalized anxiety disorder and schizotypal personality 
disorder.  

VA outpatient clinical records dated from February 1997 to 
August 1998 indicate treatment for multiple complaints and 
disorders, including anxiety problems and depression. 

In October 1998, duplicate copies of the veteran's admissions 
to Southern Hills Hospital between January 1982 and January 
1983 were re-submitted for review. 

The report of a private psychological evaluation conducted in 
August 1992 was received in October 1998.  It was noted that 
the evaluation was to determine whether the veteran had 
suffered some mental health problems as a result of an 
industrial accident in January 1992.  Following a 
comprehensive evaluation and psychological testing, it was 
the examiner's opinion that it appeared that the veteran had 
had mental problems prior to his injury.  The examiner noted 
that the mental problems had never interfered with the 
veteran's ability to be employed.  It was determined that 
since his injury in January 1992, and the resultant focus on 
pain, there had been an exacerbation of the veteran's mental 
health problems resulting in an increase in depression and 
agitation.

The evidence of record prior to the November 1983 rating 
decision indicates that the veteran was released from service 
due to a personality disorder.  A personality disorder is 
considered a constitutional or developmental abnormality for 
which compensation is not payable.  38 C.F.R. § 3.303(c).  
The evidence of record prior to the November 1983 rating 
decision also indicated that the veteran had developed a 
generalized anxiety disorder.  This evidence did not indicate 
that the anxiety disorder was related to service.  The 
evidence received since the November 1983 rating decision 
also indicates that the veteran has a personality disorder 
and that he has a generalized anxiety disorder.  The newly 
submitted medical evidence also does not relate a current 
acquired psychiatric disorder to service.  As such all the 
newly submitted evidence is cumulative in nature.  The newly 
submitted evidence, when considered with all the evidence of 
record, does not indicate that the veteran developed an 
acquired psychiatric disability as a result of service, and 
is therefore not material to the veteran's claim.  The record 
in this instance reflects that none of the veteran's medical 
providers has proposed any link between service and a current 
acquired psychiatric disability.  While the veteran asserts 
that he developed a nervous disorder as a result of service, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Given the foregoing, 
the Board finds that new and material evidence to reopen a 
claim for service connection for an acquired psychiatric 
disorder has not been submitted.  


II.  New and Material Evidence - Right Knee Disability

The veteran was denied service connection for a right knee 
disability by rating action in September 1995.  The veteran 
was informed of this decision by letter in September 1995 and 
he did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  In January 1998 
the veteran requested that his claim for service connection 
for a right knee disability be reopened.

The evidence of record at the time of the September 1995 
decision included the veteran's service medical records.  A 
June 1965 service medical record indicates that the veteran 
complained of clicking of the knee.  X-rays revealed 
bipartite patella.  The veteran was given an Ace Wrap.  When 
examined for discharge from service in October 1965, the 
examiner noted that the June 1965 X-rays of the right knee 
revealed a bipartite patella, versus subacute or old patellar 
fracture.  It was opined that the margins of the two portions 
of the patella were distinct enough to suggest that the 
change had been present for sometime, probably months or 
longer.  There was no swelling of the right knee present.

On VA examination in May 1983 the veteran reported chronic 
right shin pain.  The veteran reported dropping a concrete 
block on his right leg in 1977.  There was joint crepitus of 
both knees.  There was no limitation of movement noted of any 
joint.  There was no diagnoses relating to the right knee.  

Inpatient treatment records from Southern Hills Hospital 
dated in January 1982 and January 1983 make no reference to a 
right knee disability.

On VA general medical examination in April 1995 the veteran 
reported that he had pain in the right knee.  Examination 
revealed right knee range of motion from 0 to 130 degrees.  
Lateral and medial stress testing was unremarkable.  Drawer 
and McMurray's signs were unremarkable.  There was no 
redness, warmth or effusion of the right knee.  The veteran 
did stand with his right foot slightly inverted.  The 
impression included possible synovitis, an overuse type 
phenomenon, of the right knee.

A chiropractor, G.A.M., D. C., wrote in May 1995 that he had 
treated the veteran in the past for a knee condition.  An 
August 1995 examination report from Dr. G.A.M. indicates that 
he first examined the veteran in June 1983, for evaluation 
and treatment of injures resulting from an accident in 
January 1982.  It was noted that the veteran reported that he 
had constant mild to moderate pain in the knees.  The 
examiner did not provide description or diagnoses related to 
the veteran's right knee.

Evidence received after the September 1995 rating action 
includes VA outpatient treatment records dated from February 
1997 to August 1998.  These records reveal a complaint of 
right knee pain in February 1997.  The diagnostic impression 
was right knee pain.  

On VA examination in January 1999 the veteran asserted that 
he had a right knee disability prior to service, which was 
aggravated when he experienced a strep infection in service.  
The veteran reported persistent pain, markedly increased with 
overuse.  The veteran reported no significant history of 
subluxation or dislocation.  He asserted that he had pain and 
swelling with overuse, markedly brought on by ambulation.  
Examination revealed right knee range of motion from 0 to 140 
degrees.  The veteran had negative Lachman's and McMurray's.  
There was pain over the medial aspect of the joint line with 
medial angulation.  There were no significant effusions.  
There was 1+ crepitus with McMurray evaluation on the medial 
rotation of the tibia and fibula.  The veteran had a 
prominent gait disturbance.  He complained of right knee pain 
and he used a DonJoy brace.  The diagnosis was bipartite 
patella of the right knee. 

The veteran was afforded a VA examination in March 1999.  The 
veteran stated that he had strep throat while in service that 
settled in his right knee and left it weak.  The veteran 
asserted that thereafter his right knee got worse and that he 
now had pain and stiffness in the right knee, with grinding.  
The veteran claimed that he had intermittent difficulty in 
getting up, lack of endurance, fatigue, and locking of the 
right knee as a result of strep throat while in the military.  
The examiner noted that there was a 1965 X-ray study of the 
right knee which showed a bipartite patella, old.  He noted 
that the since the veteran did not remember having a history 
of injuring his right knee, and since the X-ray was smooth, 
in all likelihood it was a congenital condition.  The veteran 
reported no episodes of dislocation or subluxation of the 
right knee.  There was no inflammatory arthritis of the right 
knee.  The examiner felt that examination of the veteran's 
right knee was totally unremarkable.  The veteran had full 
range of motion of the right knee and no instability.  There 
was no edema, effusion, weakness, tenderness, heat, abnormal 
movement, or guarding of movement.  There was no crepitation, 
and the right knee did not seem to affect the veteran on 
weight bearing.  At the most there was a slight limp on the 
right.  The assessment was history of bipartite patella.  The 
examiner opined this was simply a divided patella, which was 
probably congenital.

The evidence prior to the September 1995 rating decision 
indicates that the veteran had a bipartite right patella.  
The record does not indicate that the veteran injured his 
right knee in service.  The evidence received subsequent to 
the September 1995 rating decision also indicates that the 
veteran has a bipartite right patella.  Consequently, the new 
medical evidence is cumulative in nature.  The newly 
submitted evidence is not material to the veteran's claim.  
The new evidence, when considered with all the medical 
evidence of record, does not indicate that the veteran 
developed a chronic right knee disability in service, or that 
he aggravated any existing right knee disability during 
service.  

While the veteran asserts that he developed right knee 
disorder during service or that he aggravated an existing 
right knee disorder during service, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray.  Given the foregoing, the 
Board finds that the newly submitted evidence is not material 
to the veteran's claim for service connection for a right 
knee disorder.  Thus, new and material evidence to reopen a 
claim for service connection for a right knee disorder has 
not been submitted.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for an 
acquired psychiatric disorder is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a right 
knee disability is denied.


		
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


